Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.    
Response to Amendments
3.	Applicant’s amendments filed 7/12/2022 regarding the claims are accepted and entered. In this amendment, claims 1, 4-6, 8-9, 11, 14-16, and 18-19 have been amended and Claims 2-3, 7, 10, 12-13, 17 and 20 have been canceled. In response, the 112 rejection is withdrawn.  
Response to Arguments
4.	Applicant’s arguments filed 7/12/2022 regarding the prior art have been fully considered and are persuasive.  In response the 102/103 rejection has been withdrawn.	 
Claim Objections
5.	Claims 1, 8-9, 11, and 18-19 are objected for the following reasons:
In claim 1 (lines 6 and 16) and claim 11 (lines 5 and 14), missing the “and” before the “second” wherein clause.
 	In claims 8 and 18, the words “that the” should read “the” because “that” is unnecessary. Further the claims missing “and” before the last wherein clause.
	In claims 9 and 19, missing “and” before the last wherein clause.
Appropriate correction is required.                
                 
Claim Rejections - 35 USC § 112

6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 4-6, 8-9, 11, 14-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in claims 1 and 11, “a first infrared sensor of a plurality of infrared sensors, sensing the storage space to generate a first infrared sensing data between a first time point and a second time point, wherein an infrared ray emitted by the first infrared sensor is shield at the first time point and is no longer shielded at the second time point, wherein the second time point is later than the first time point” is indefinite. It is unclear how can a first infrared sensor generate a first infrared sensing data at a second time point when the first infrared sensor is no longer shielded at the second time point?  The specification discloses the first infrared sensor stops generating infrared sensing data when it is no longer shielded, see spec. [0020].
b. Further, “the infrared sensor is shield at the first time point and is no longer shielded at the second time point” is indefinite. It is unclear whether it means “is shielded’ OR “is shielding”? 
           c. Furthermore, “the processor determines whether the object is being placed in or removed from the position in the storage space according to (1) the first infrared sensing data and (2) the first weight sensing data and recognizes the object according to the storage information so as to generate an event record in response to the first weight sensing data and the second weight sensing data between the first time point and the second time point matching the reference weight change pattern” is indefinite. It is unclear how to generate an event record in response to the first weight sensing data and the second weight sensing data when the object in the storage space according to the first weight sensing data but not in the second weight sensing data as stated at (2) above.
         d. Moreover, as stated in a. above, the first infrared sensor does not generate an infrared sensing data at a second time point as it is no longer shielded. Thus, it cannot be matching the reference weight change pattern.
          e. The recitation in claims 8 and 18, “whether the object is being placed in or removed from the position in response to the first infrared sensing data and the second infrared sensing data between the first time point and the second time point matching the position information” is indefinite. It is unclear whether “in response to the first infrared sensing data or the second infrared sensing data? because there is only one object being removed or placed in the storage device.
          Dependent claims are rejected for the same reason as respective parent claim.  
          
8.	Claim 9 and 19 are rejected under 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements such omission amounting to a gap between the elements. See MPEP § 2172.01. 
The recitation in claim 9, “further comprising: an image sensor, coupled to the processor” that omits a connection with the first and/or the second infrared sensor to be able in response to the image sensing data changing between a third time point and a fourth time point.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 19 is rejected for the same reason as stated in claim 9. 

                                           Conclusion
9.	Claims 1, 4-6, 8-9, 11, 14-16, and 18-19 are considered novel and non-obvious subject matter with respect to the prior art, but as currently rejected under 35 U.S.C. § 112 as set forth in this Office action. 
The following is an examiner's statement of reasons for allowance:
	Applicant’s arguments regarding the prior art have been fully considered and persuasive. The closest prior art of record Mutto teaches identifying and tracking objects include capturing using scanning, the system comprises infrared sensors, weight sensors, cameras, transceivers.  
	The prior art of record Puerini teaches the weight of the item is placed may be compared to stored weight for each matching item to identify the item that was actually placed in the inventory location.
However, Mutto and Puerini do not teach “in response to the first weight sensing data and the second weight sensing data between the first time point and the second time point matching the reference weight change pattern” as recited in claims 1 and 11.

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863